      Case: 5:20-mj-01213-KBB Doc #: 1-1 Filed: 07/17/20 1 of 18. PageID #: 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO

 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH                                  PM
                                                  Case No. ____________________
 FACEBOOK USER ID 100043710434560
 THAT IS STORED AT PREMISES                       Filed Under Seal
 CONTROLLED BY FACEBOOK

                              AFFIDAVIT IN SUPPORT OF
                       AN APPLICATION FOR A SEARCH WARRANT

       I, JOHN S. CHRISTIE JR., a Task Force Officer (TFO) of the Bureau of Alcohol,

Tobacco, Firearms and Explosives (ATF), United States Department of Justice, being first duly

sworn, hereby depose and state as follows:


                       INTRODUCTION AND AGENT BACKGROUND


       1.      I make this affidavit in support of an application for a search warrant for

information associated with a certain Facebook user ID that is stored at premises owned,

maintained, controlled, or operated by Facebook, Inc. (“Facebook”), a social networking

company headquartered in Menlo Park, California. The information to be searched is described

in the following paragraphs and in Attachment A. This affidavit is made in support of an

application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to

require Facebook to disclose to the government records and other information in its possession,

further described in Section I of Attachment B, pertaining to the subscriber or customer

associated with the user ID. Upon receipt of the information described in Section I of

Attachment B, government-authorized persons will review that information to locate the

information described in Section II of Attachment B, using the procedures described in Section

III of Attachment B.
      Case: 5:20-mj-01213-KBB Doc #: 1-1 Filed: 07/17/20 2 of 18. PageID #: 3




       2.      I am a law enforcement officer of the United States, and under 18 U.S.C. § 3051,

I am charged by the Attorney General with the duty of enforcing any of the criminal, seizure, or

forfeiture provisions of the laws of the United States, may carry firearms, serve warrants and

subpoenas issued under the authority of the United States, make arrests without warrant for any

offense against the United States committed in my presence, or for any felony under the laws of

the United States if there are reasonable grounds to believe that the person to be arrested has

committed or is committing such felony.

       3.      I have been employed by the Ohio Adult Parole Authority (APA) as a Parole

Officer since March 2016 and since May 2017 I have been serving as a TFO with the ATF. I am

presently assigned to the APA’s Akron Region and to ATF’s Cleveland Field Office.

       4.      I am a graduate of New Employee Orientation at the State of Ohio Department of

Rehabilitation and Corrections Training Academy, located in Orient, Ohio, as well as Basic

Probation Officer Training, through the Georgia Department of Corrections in Forsyth, Georgia.

I have also completed an ATF Joint Law Enforcement Operations (JLEO) TFO program in

Washington DC. During these training academies, I learned about the supervision of felony

offenders as well as conducting investigations, interviews, execution of arrest warrants, and

criminal procedure.

       5.      I was previously employed as a Probation Officer with the Georgia Department of

Corrections from September 2011 to May 2015. During that time, I both led and assisted with

numerous drug and gang investigations that involved identifying criminal activity, application of

various investigative techniques, conducting searches, as well as obtaining and executing arrest

warrants. I received a Bachelor’s Degree in Sociology with a concentration in Criminal Justice

from St. John Fisher College in Rochester, NY. I have completed numerous specialized training



                                                 2
      Case: 5:20-mj-01213-KBB Doc #: 1-1 Filed: 07/17/20 3 of 18. PageID #: 4




courses through organizations such as the Atlanta – Carolinas High Intensity Drug Trafficking

Area (HIDTA) and the Georgia Public Safety Training Center, including courses on interview

and interrogations, search warrants and affidavits, gang investigations, advanced gang

investigation and prosecution techniques, cyber-crime investigations, financial crime

investigations, and money laundering investigations.

       6.      As an ATF Task Force Officer, I have conducted and/or assisted in numerous

investigations involving the possession, distribution, and trafficking of controlled substances, in

violation of State and Federal laws. These drug investigations have involved searching persons,

electronic devices, social media, residences, and vehicles, for contraband, using both search

warrants and consent waivers. During these searches, I have gained experience in identifying

controlled substances. I have also gained experience with other contraband commonly associated

with illegal drug activity including, cutting agents, narcotics packaging material, drug

paraphernalia, counterfeit currency, and other items used in the sale and distribution of

controlled substances. I have also gained knowledge that those involved in the distribution of

narcotics often utilize electronic devices, such as cellular phones, and social media

websites/applications to communicate with their customers and suppliers.

       7.      As an ATF Task Force Officer, I have conducted and/or assisted in numerous

investigations involving the possession and trafficking of firearms in violation of State and

Federal laws, as well as the use of firearms in furtherance of other criminal offenses. In

conducting these investigations, I have utilized a variety of investigative techniques and

resources, including but not limited to surveillance, confidential informants, controlled

purchases, trash pulls, social media research, electronic databases and interviews. During these

investigations, I have learned that firearms are often acquired through third parties, due to the



                                                 3
      Case: 5:20-mj-01213-KBB Doc #: 1-1 Filed: 07/17/20 4 of 18. PageID #: 5




subjects of investigation being prohibited from legally purchasing firearms. Like drug

distribution and trafficking, individuals engaged in illegal firearms trafficking utilize electronic

devices, such as cellular phones, and social media websites/applications to communicate with

their customers and suppliers.

       8.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       9.      Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that a violation of 18 U.S.C. § 922(g)(1), Felon in Possession

of a Firearm has been committed by Antwan WATSON. There is also probable cause to search

the information described in Attachment A for evidence of these crimes and contraband or fruits

of these crimes, as described in Attachment B.

                                       PROBABLE CAUSE

       10.     On or about December 1, 2016, WATSON pled guilty in Summit County, Ohio,

Court of Common Pleas case CR-2016-02-0466-A to the offense of Trafficking in Heroin, a

felony of the 2nd degree. Subsequently, on January 17, 2017, WATSON was sentenced and

committed to the Ohio Department of Rehabilitation and Correction for a definite term of 3

years, followed by 3 years of supervision on Post Release Control (PRC) by the Ohio Adult

Parole Authority (APA). Based on this conviction, WATSON is prohibited by federal law from

possessing firearms and ammunition.

       11.     On May 6, 2020, APA Parole Officer (PO) Daniel Robinson received information

from a Confidential Informant (CI-1) regarding WATSON. CI-1 stated that WATSON was in



                                                  4
      Case: 5:20-mj-01213-KBB Doc #: 1-1 Filed: 07/17/20 5 of 18. PageID #: 6




possession of a firearm and a large amount of currency. CI-1 also believed that WATSON had

been involved in a shooting in Akron, Ohio. CI-1 provided PO Robinson with a video, which is

believed to have been posted to Facebook on or about May 3, 2020, under the user name “Twan

Twan.” After reviewing the video, PO Robinson, who supervises WATSON during his duties as

an APA PO, identified the subject portrayed in the video as WATSON. During the video,

WATSON was observed brandishing what appeared to be a Glock pistol with a weapon mounted

light attachment.

       12.     Later on May 6, 2020, PO Robinson informed me that he had received

information that WATSON was believed to be in possession of a firearm. PO Robinson stated

that WATSON resided at 1328 Weathervane Lane, Apartment 1C, Akron, Ohio 44313, with his

father, John HARRIS. PO Robinson also informed me that WATSON was in violation of his

PRC conditions and would need to be taken into custody. I then conducted surveillance in the

area of 1328 Weathervane Lane. At approximately 3:36 PM, I observed a white Nissan Rogue

bearing Maryland license plate 9DW9812, parked on the east side of the building near the

entrance leading to apartment 1C. This vehicle was later determined to be an Enterprise rental

vehicle.

       13.     According to APA supervision records of WATSON, Parole Officers previously

visited WATSON at 1328 Weathervane Lane, Apartment 1C, Akron, Ohio 44313 in February

2020. A review of the Ohio Law Enforcement Gateway (OHLEG) showed that WATSON’s

driver’s license address is also 1328 Weathervane Lane, Apartment 1C, Akron, Ohio 44313.

       14.     On May 8, 2020, PO Robinson and PO Scott Scislo attempted to contact another

subject on PRC, Daeric BENFORD at BENFORD’s residence, 895 Johnston Street, Akron, Ohio

44306. Parole Officers were unsuccessful at contacting BENFORD at that residence. I was in the



                                                5
      Case: 5:20-mj-01213-KBB Doc #: 1-1 Filed: 07/17/20 6 of 18. PageID #: 7




area of Johnston Street and stopped to speak with PO Robinson and PO Scislo in a parking lot

just to the east of BENFORD’s residence.

        15.     Soon after parking, at approximately 10:55 AM, PO Robinson, PO Scislo, and I

observed a white Nissan Rogue arrive in the driveway of 895 Johnston Street. WATSON then

exited the vehicle and entered the residence. I drove by the residence and confirmed that it was

the same white Nissan Rogue bearing Maryland license plate 9DW9812 that I observed outside

WATSON’s residence on May 6, 2020. Once it was determined that WATSON would be taken

into custody for violation of his PRC, additional Parole Officers and Summit County Sheriff’s

Office (SCSO) Detective William McKinney arrived in the area to assist.

        16.     When WATSON exited the residence, Parole Officers attempted to take him into

custody but he ran back into the residence. A perimeter was established and PO Robinson

knocked on the front door. Eric BENFORD came to the door and met with officers on the porch.

WATSON then exited the residence and was taken into custody.

        17.     Eric BENFORD allowed PO Frank Yurich, PO Michael Jones, Detective

McKinney, and I into the residence. Once inside, officers discovered that there were also two

juvenile males in the residence. I explained to Eric BENFORD that APA believed that

WATSON was in possession of a firearm. Eric BENFORD provided verbal consent to search the

residence. During the search, PO Yurich located United States currency inside a closet. This

closet was located on the first floor near the front door at the base of the stairs.

        18.     PO Scislo, who is also a TFO with the United States Secret Service (USSS),

reviewed the currency located by PO Yurich and determined that four bills appeared to be

counterfeit. When Eric BENFORD was asked who the money in the closet belonged to, he

claimed that is was his.



                                                   6
      Case: 5:20-mj-01213-KBB Doc #: 1-1 Filed: 07/17/20 7 of 18. PageID #: 8




       19.     I then located keys to the Nissan Rogue in the pocket of the sweatshirt which

WATSON was observed wearing then he entered the residence. The sweatshirt was sitting on the

couch just inside of the front door. PO Jake Nees searched the vehicle and located a single dose

of Narcan nasal spray, as well as a set of keys.

       20.     Parole Officers then transported WATSON to his residence, 1328 Weathervane

Lane, Apartment 1C, Akron, Ohio 44313 and arrived there at approximately 12:15 PM. Upon

arrival, parole officers attempted to make entry into apartment 1C using the keys obtained from

the Nissan Rogue, but were unsuccessful. PO James Koss determined that HARRIS worked on

site at the apartment complex and went to the leasing office to speak with him.

       21.     HARRIS arrived at the apartment at approximately 12:20 PM. Parole Officers and

I explained to HARRIS that APA wished to search the residence. HARRIS stated that he

believed no one was in the residence and that he had the key. HARRIS explained to officers that

his bedroom was the first bedroom on the left and WATSON’s was the second on the left.

HARRIS stated that he kept a lock on his bedroom door and offered to unlock his bedroom door

for officers. HARRIS provided verbal consent to search the residence and used his key to unlock

the apartment door.

       22.     Once inside the residence, Parole Officers conducted a security sweep. During the

sweep, a torn half of a clear plastic sandwich bag was observed in plain view on the kitchen

floor. Based on my training and experience, I know that controlled substances are often packaged

in sandwich bags. The bag is then knotted and the portion of the bag containing the controlled

substance is torn off.

       23.     Parole Officers then conducted a search of the apartment. During the search, PO

Jones located a Glock Model 19 Generation 5, 9mm caliber pistol, bearing serial number



                                                   7
      Case: 5:20-mj-01213-KBB Doc #: 1-1 Filed: 07/17/20 8 of 18. PageID #: 9




BFKF495 with a Streamlight TLR-6 light attachment in a bar across from WATSON’s bedroom.

PO Yurich located a Winchester box containing 40 rounds of .45 caliber ammunition in the

closet next to the bar. On a table next to the bar, PO Nees located court documents addressed to

WATSON. I assisted PO Jones with securing the pistol. It was found to be loaded with a round

in the chamber and ammunition in the magazine. The pistol was preserved for touch DNA

testing.

           24.   Following the discovery of the pistol in WATSON’s residence, I interviewed

HARRIS outside of the apartment. HARRIS estimated that he had last seen WATSON at the

apartment five days prior. I then asked HARRIS if WATSON had a key to the apartment.

HARRIS stated that he does not but said he sometimes leaves his key outside of his apartment

door for WATSON to use. HARRIS indicated that there is only one key to the apartment.

HARRIS stated that he allows WATSON to use the key in circumstances such as when HARRIS

stays at his mother of child’s residence. HARRIS then stated, “He been swinging my f---in’

door.”

           25.   I asked HARRIS if he owned any firearms. HARRIS indicated that he did not. I

then asked HARRIS if there were any firearms in the apartment. HARRIS replied, “Not that I

know of…I don’t own no firearm.” I then asked HARRIS if he ever purchased a firearm.

HARRIS denied ever purchasing a firearm. HARRIS indicated that he had a prior conviction for

Drug Abuse. I informed HARRIS that a firearm had been found in the residence. HARRIS again

stated that he did not own any firearms.

           26.   PO Scislo asked HARRIS if anyone else had access to the apartment besides

himself and WATSON. HARRIS indicated that his children are grown up and there had been a




                                                8
     Case: 5:20-mj-01213-KBB Doc #: 1-1 Filed: 07/17/20 9 of 18. PageID #: 10




falling out. HARRIS stated that they had not recently been coming over. PO Scislo then

confirmed with HARRIS that recently only HARRIS and WATSON had been at the apartment.

       27.     I informed HARRIS that the firearm was hidden in the bar across from

WATSON’s bedroom. HARRIS appeared surprised and reiterated that he had no knowledge of

the firearm. HARRIS then became agitated and stated, “Like he tried to hide the f---ing gun right

in my house. That’s bulls--t.” PO Scislo then showed HARRIS a photograph of the firearm

hidden in the bar. HARRIS again said that he did not own any guns. HARRIS stated that

WATSON had been staying with him “off and on” since his release from prison approximately

three months prior.

       28.     After concluding the interview with HARRIS, I conducted an interview of

WATSON, who was seated in an APA transport van. At the onset of the interview, I advised

WATSON of his Miranda Rights by reading from a printed Miranda Warning card. WATSON

indicated he understood his rights and began speaking with law enforcement. I advised

WATSON that APA had received information that he was in possession of a firearm. PO

Robinson then showed WATSON the Facebook Live Video that was provided by CI-1.

       29.     I then told WATSON that a firearm was located in his residence and asked

WATSON how long he had it for. WATSON stated, “What’s the difference if you found the

gun...I’m going to jail anyways, right?”

       30.     I then discussed with WATSON his prior felony convictions and how he could be

charged for illegally possessing a firearm. I advised WATSON that he would be facing a parole

violation initially, then he would be facing criminal charges for possessing the firearm.

       31.     WATSON stated that he has been out of prison for four months. WATSON

confirmed that he had been paroled to his father’s apartment, 1328 Weathervane Lane,



                                                 9
     Case: 5:20-mj-01213-KBB Doc #: 1-1 Filed: 07/17/20 10 of 18. PageID #: 11




Apartment 1C, Akron, Ohio 44313, for those four months. WATSON then confirmed that he had

a bedroom with his clothing inside of the apartment. At the conclusion of the interview,

WATSON proclaimed, “I don’t work with the cops man!”

         32.   At the conclusion of the interviews and search, PO Robinson provided me with

the video that he had previously received from CI-1. I reviewed the video, which appeared to be

a Facebook Live video. A Facebook Live Video is a live streamed video that users can post to

their page. After the live stream stops, the video remains on the user’s page. In the video, the

user name “Twan Twan” was observed at the top of the screen. WATSON appeared in the video

sitting in a vehicle counting United States currency. WATSON then picked up what appeared to

be a Glock pistol with a light attachment from the area of the center console. WATSON

displayed the pistol and stated, “You know it stay with me though.” The pistol displayed in the

video appeared to be the same type of Glock pistol with a TLR-6 light attachment as the pistol

located in WATSON’s residence. PO Robinson then provided me with a digital copy of the

video.

         33.   Later on that date, I reviewed the Facebook page believed to belong to WATSON

(Facebook ID: 100043710434560). The name on the page was displayed as “Twan Twan” and

the page had multiple photographs of WATSON. I also located photographs on the page that

were taken inside of 1328 Weathervane Lane, Apartment 1C, Akron, Ohio 44313, including one

photograph of WATSON sitting on the couch near the bar where the pistol was located. I then

reviewed two videos from December 2019, which were located on the page. In the videos,

WATSON was observed sitting at the bar where the pistol was located. I then submitted a

preservation request to Facebook in order to preserve the contents of page.




                                                 10
     Case: 5:20-mj-01213-KBB Doc #: 1-1 Filed: 07/17/20 11 of 18. PageID #: 12




           34.    On May 15, 2020, I submitted the Glock Model 19 pistol bearing serial number

BFKF495 and a single magazine containing ammunition which was located in WATSON’s

residence on May 8, 2020, to the Ohio Bureau of Criminal Investigations (BCI) for Touch DNA

testing.

           35.    On June 5, 2020, BCI issued BCI Laboratory Report Number 20-33927, which

reported that BCI was able to obtain a male DNA profile sufficient for comparison from a swab

of the grip of the Glock Model 19 pistol bearing serial number BFKF495. Investigators are

applying for a search warrant to obtain a DNA standard from WATSON for comparison to the

profile found on the firearm.

           36.    On July 2, 2020, ATF Special Agent (SA) John Laurito, an ATF Firearms

Interstate Nexus expert, made a determination as to the origin of the seized firearm referenced in

this Affidavit (Glock Model 19 pistol bearing serial number BFKF495). SA Laurito determined

the seized firearm was manufactured in the Republic of Austria and that the firearm had traveled

in interstate and/or foreign commerce.

           37.    Facebook owns and operates a free-access social networking website of the same

name that can be accessed at http://www.facebook.com. Facebook allows its users to establish

accounts with Facebook, and users can then use their accounts to share written news,

photographs, videos, and other information with other Facebook users, and sometimes with the

general public.

           38.    Facebook asks users to provide basic contact and personal identifying information

to Facebook, either during the registration process or thereafter. This information may include

the user’s full name, birth date, gender, contact e-mail addresses, Facebook passwords, Facebook

security questions and answers (for password retrieval), physical address (including city, state,



                                                  11
     Case: 5:20-mj-01213-KBB Doc #: 1-1 Filed: 07/17/20 12 of 18. PageID #: 13




and zip code), telephone numbers, screen names, websites, and other personal identifiers.

Facebook also assigns a user identification number to each account. Facebook identifies unique

Facebook accounts by a user’s email address, the user ID number, or the username associated

with a Facebook profile.

       39.     Facebook users may join one or more groups or networks to connect and interact

with other users who are members of the same group or network. Facebook assigns a group

identification number to each group. A Facebook user can also connect directly with individual

Facebook users by sending each user a “Friend Request.” If the recipient of a “Friend Request”

accepts the request, then the two users will become “Friends” for purposes of Facebook and can

exchange communications or view information about each other. Each Facebook user’s account

includes a list of that user’s “Friends” and a “News Feed,” which highlights information about

the user’s “Friends,” such as profile changes, upcoming events, and birthdays.

       40.     Facebook users can select different levels of privacy for the communications and

information associated with their Facebook accounts. By adjusting these privacy settings, a

Facebook user can make information available only to himself or herself, to particular Facebook

users, or to anyone with access to the Internet, including people who are not Facebook users. A

Facebook user can also create “lists” of Facebook friends to facilitate the application of these

privacy settings. Facebook accounts also include other account settings that users can adjust to

control, for example, the types of notifications they receive from Facebook.

       41.     Facebook users can create profiles that include photographs, lists of personal

interests, and other information. Facebook users can also post “status” updates about their

whereabouts and actions, as well as links to videos, photographs, articles, and other items

available elsewhere on the Internet. Facebook users can also post information about upcoming



                                                12
     Case: 5:20-mj-01213-KBB Doc #: 1-1 Filed: 07/17/20 13 of 18. PageID #: 14




“events,” such as social occasions, by listing the event’s time, location, host, and guest list. In

addition, Facebook users can “check in” to particular locations or add their geographic locations

to their Facebook posts, thereby revealing their geographic locations at particular dates and

times. A particular user’s profile page also includes a “Wall,” which is a space where the user

and his or her “Friends” can post messages, attachments, and links that will typically be visible

to anyone who can view the user’s profile.

       42.     Facebook allows users to upload photos and videos, which may include any

metadata such as a location that the user transmitted when s/he uploaded the photo or video. It

also provides users the ability to “tag” (i.e., label) other Facebook users in a photo or video.

When a user is tagged in a photo or video, he or she receives a notification of the tag and a link

to see the photo or video. For Facebook’s purposes, the photos and videos associated with a

user’s account will include all photos and videos uploaded by that user that have not been

deleted, as well as all photos and videos uploaded by any user that have that user tagged in them.

       43.     Facebook users can exchange private messages on Facebook with other users.

These messages, which are similar to e-mail messages, are sent to the recipient’s “Inbox” on

Facebook, which also stores copies of messages sent by the recipient, as well as other

information. Facebook users can also post comments on the Facebook profiles of other users or

on their own profiles; such comments are typically associated with a specific posting or item on

the profile. In addition, Facebook has a Chat feature that allows users to send and receive instant

messages through Facebook. These chat communications are stored in the chat history for the

account. Facebook also has a Video Calling feature, and although Facebook does not record the

calls themselves, it does keep records of the date of each call.




                                                 13
     Case: 5:20-mj-01213-KBB Doc #: 1-1 Filed: 07/17/20 14 of 18. PageID #: 15




          44.   If a Facebook user does not want to interact with another user on Facebook, the

first user can “block” the second user from seeing his or her account.

          45.   Facebook has a “like” feature that allows users to give positive feedback or

connect to particular pages. Facebook users can “like” Facebook posts or updates, as well as

webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can also

become “fans” of particular Facebook pages.

          46.   Facebook has a search function that enables its users to search Facebook for

keywords, usernames, or pages, among other things.

          47.   Each Facebook account has an activity log, which is a list of the user’s posts and

other Facebook activities from the inception of the account to the present. The activity log

includes stories and photos that the user has been tagged in, as well as connections made through

the account, such as “liking” a Facebook page or adding someone as a friend. The activity log is

visible to the user but cannot be viewed by people who visit the user’s Facebook page.

          48.   Facebook Notes is a blogging feature available to Facebook users, and it enables

users to write and post notes or personal web logs (“blogs”), or to import their blogs from other

services, such as Xanga, LiveJournal, and Blogger.

          49.   The Facebook Gifts feature allows users to send virtual “gifts” to their friends that

appear as icons on the recipient’s profile page. Gifts cost money to purchase, and a personalized

message can be attached to each gift. Facebook users can also send each other “pokes,” which

are free and simply result in a notification to the recipient that he or she has been “poked” by the

sender.

          50.   Facebook also has a Marketplace feature, which allows users to post free

classified ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.



                                                 14
     Case: 5:20-mj-01213-KBB Doc #: 1-1 Filed: 07/17/20 15 of 18. PageID #: 16




       51.     In addition to the applications described above, Facebook also provides its users

with access to thousands of other applications (“apps”) on the Facebook platform. When a

Facebook user accesses or uses one of these applications, an update about that the user’s access

or use of that application may appear on the user’s profile page.

       52.     Facebook uses the term “Neoprint” to describe an expanded view of a given user

profile. The “Neoprint” for a given user can include the following information from the user’s

profile: profile contact information; News Feed information; status updates; links to videos,

photographs, articles, and other items; Notes; Wall postings; friend lists, including the friends’

Facebook user identification numbers; groups and networks of which the user is a member,

including the groups’ Facebook group identification numbers; future and past event postings;

rejected “Friend” requests; comments; gifts; pokes; tags; and information about the user’s access

and use of Facebook applications.

       53.     Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP

address. These logs may contain information about the actions taken by the user ID or IP

address on Facebook, including information about the type of action, the date and time of the

action, and the user ID and IP address associated with the action. For example, if a user views a

Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile, and

would show when and from what IP address the user did so.

       54.     Social networking providers like Facebook typically retain additional information

about their users’ accounts, such as information about the length of service (including start date),

the types of service utilized, and the means and source of any payments associated with the

service (including any credit card or bank account number). In some cases, Facebook users may

communicate directly with Facebook about issues relating to their accounts, such as technical



                                                 15
    Case: 5:20-mj-01213-KBB Doc #: 1-1 Filed: 07/17/20 16 of 18. PageID #: 17




problems, billing inquiries, or complaints from other users. Social networking providers like

Facebook typically retain records about such communications, including records of contacts

between the user and the provider’s support services, as well as records of any actions taken by

the provider or user as a result of the communications.

       55.     As explained herein, information stored in connection with a Facebook account

may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal

conduct under investigation, thus enabling the United States to establish and prove each element

or alternatively, to exclude the innocent from further suspicion. From my training, experience,

and investigation, I know that a Facebook user’s “Neoprint,” IP log, stored electronic

communications, and other data retained by Facebook, can indicate who has used or controlled

the Facebook account. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence. For example, profile contact

information, private messaging logs, status updates, and tagged photos (and the data associated

with the foregoing, such as date and time) may be evidence of who used or controlled the

Facebook account at a relevant time. Further, Facebook account activity can show how and

when the account was accessed or used. For example, as described herein, Facebook logs the

Internet Protocol (IP) addresses from which users access their accounts along with the time and

date. By determining the physical location associated with the logged IP addresses, investigators

can understand the chronological and geographic context of the account access and use relating

to the crime under investigation. Such information allows investigators to understand the

geographic and chronological context of Facebook access, use, and events relating to the crime

under investigation. Additionally, Facebook builds geo-location into some of its services. Geo-

location allows, for example, users to “tag” their location in posts and Facebook “friends” to



                                                16
    Case: 5:20-mj-01213-KBB Doc #: 1-1 Filed: 07/17/20 17 of 18. PageID #: 18




locate each other. This geographic and timeline information may tend to either inculpate or

exculpate the Facebook account owner. Finally, Facebook account activity may provide relevant

insight into the Facebook account owner’s state of mind as it relates to the offense under

investigation. For example, information on the Facebook account may indicate the owner’s

motive and intent to commit a crime (e.g., information indicating a plan to commit a crime), or

consciousness of guilt (e.g., deleting account information in an effort to conceal evidence from

law enforcement).

       56.     Therefore, the computers of Facebook are likely to contain all the material

described above, including stored electronic communications and information concerning

subscribers and their use of Facebook, such as account access information, transaction

information, and other account information.

             INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

       57.     I anticipate executing this warrant under the Electronic Communications Privacy

Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant

to require Facebook to disclose to the government copies of the records and other information

(including the content of communications) particularly described in Section I of Attachment B.

Upon receipt of the information described in Section I of Attachment B, government-authorized

persons will review that information to locate the items described in Section II of Attachment B,

using the procedures described in Section III of Attachment B.

                                        CONCLUSION

       58.     Based on the foregoing, I request that the Court issue the proposed search

warrant.




                                                17
Case: 5:20-mj-01213-KBB Doc #: 1-1 Filed: 07/17/20 18 of 18. PageID #: 19
